 LOCAL NO. 9 8 0469CONCLUSIONS of LAW1.International Association of Machinists,AFL-CIO,is a labor organization with-in the meaningof the Act.2.All productionand maintenance employees of Respondentat its Cuba,Missouri,plant, but excluding office clericals,guards, watchmen,professionals,and supervisorsas definedin the Act,constitute a unit appropriatefor thepurposesof collective bar-gaining within the meaning of Section9 (b) of the Act.3.At alltimes sinceJuly 16, 1956, the Unionhas been, and now is, the exclusiverepresentative of all the,employees in the aforesaid unitfor thepurpose of collec-tive bargaining,within themeaning of Section9 (a) of the Act.4.By refusingto bargaincollectively with the Unionas the exclusive representa-tive of theemployees in the aforesaid appropriate unit, the Respondent has engagedin and is engaging in unfairlabor practices within themeaning of Section 8 (a) (5)of the Act.5.By discriminating with respect to its employees'terms and conditionsof employ-ment,thereby discouragingmembershipin the Union,the Respondent has engaged inand is engaging in unfairlabor practiceswithin the meaning of Section 8 (a) (3) ofthe Act.6.By the foregoing conduct, byinterrogating employees concerning their feelingand attitude toward the Union andtheir positionwith respect toa scheduled Boardelection, bywarning employeesthat the coffee break andovertimework would beeliminatedand the workweek reduced if they selected the Unionas their bargainingrepresentative,by promisingan employeemore pay ifhe would agree to side withthe Respondent in the forthcoming election, bywarning an employee that his futurewith the Company might be jeopardized by continuedadherenceto the Union, byspecifying various stratagems to which Respondent would resort to impose economicreprisalsuponthe employees for havingdesignatedtheUnionas their collective-bargainingrepresentative, by threatening not to give overtime to unionmen, byreminding employees that the coffee breaks were eliminated because the Union hadbeen votedin as collective-bargainingrepresentative, and by discriminatorily pro-hibitingan employee from and threateningemployees forengaging in union talkduring working time for the purpose ofimpedingtheir self-organizational efforts,the Respondenthas interferedwith, restrained, and coerceditsemployees in theexercise of rightsguaranteed in Section7 of the Act and therebyhas engaged in andis engagingin unfair laborpracticeswithin themeaning of Section 8(a) (1) of theAct.7.The aforesaid unfair laborpracticesare unfair labor practicesaffecting com-merce withinthe meaningof Section 2 (6) and (7) of the Act.8.TheRespondenthas not engaged in unfair labor practices by discharging Ray-mond Richardson and by other conduct, alleged in the complaint, as to which no find-ing of a violation has been made.[Recommendations omitted from publication.]Local No. 980,International Hod Carriers',Building&CommonLaborers'Union of America,AFL-CIO,and its agent, RobertMyersandThe Kroger Company.Case No. 5-CC-70.Novem-ber 12,1957DECISION AND ORDEROn May 22, 1957, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain un-fair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theCharging Party, the General Counsel, and the Respondents filed ex-ceptions to portions of the Intermediate Report.The General Coun-119 NLRB No. 58. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDsel and the Respondents filed briefs supporting their exceptions, andthe Charging Party filed a memorandum in support of the Inter-mediate Report.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the modification noted below.The Trial Examiner recommended that the Respondents be orderedto cease and desist from inducing or encouraging the employees ofany employer with whom The Kroger Company might be engaged inwork on any common construction job site from engaging in a strikefor an objective proscribed by Section 8 (b) (4) (A).The GeneralCounsel and the Charging Party excepted to the proposed order onthe ground that it should not be limited to construction projects whereThe Kroger Company may be employingnonunionlabor, and pro-posed that it should be made effective without regard to where theinducement takes place.We find merit in these exceptions as weperceive no significant difference between this case and other commonsituspicketingcasesin which our order has been framed in the termsof the proscriptions of Section 8 (b) (4).'We shall, therefore, issuethe type of order customarily used to remedy violations of Section8 (b) (4) (A).ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondents Local No. 980, InternationalHod Carriers', Building & Common Laborers' Union of America,AFL-CIO, and its agent Robert Myers, their officers, agents, succes-sors, and assigns shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of Muirhead Construction Company, Dickson & Chris-tofer,Air Conditioning Corporation, Starr Electric Co., Reed-Hay-den, Inc., E. L. Thomas, Adam Construction Company, or any otheremployer, to engage in a strike or concerted refusal in the course oftheir employment to perform services, where an object thereof is toforce or require any employer or other person to cease using, selling,1As the record,exceptions,and briefs adequately present the issues and positions of theparties, the Respondents' request for oral argument is hereby denied.2Roanoke Building & Construction Trades Council,AFL-CIO,etal.(The KrogerCompany),117 NLRB 977. LOCAL NO. 980471.handling, transporting, or otherwise dealing in the products of TheKroger Company, or to cease doing business with that Company.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) Post at its offices and meeting halls copies of the notice attachedhereto marked "Appendix." 3 Copies of said notice, to be furnishedby the Regional Director for the Fifth Region, shall, after beingduly signed by the Respondents' representatives, be posted by themimmediately upon receipt thereof, and be maintained by them forsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to members of Local 980 are customarilyposted.Reasonable steps shall be taken by the Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial.(b)Mail to the Regional Director for the Fifth Region signedcopies of the notice attached hereto marked "Appendix," for postingat the premises of Muirhead Construction Company, Dickson & Chris-tofer,Air Conditioning Corporation, Starr Electric Co., Reed-Hay-den, Inc., E. L. Thomas, Adam Construction Company, and the"Searstown" project in Roanoke, Virginia, the employers willing,for sixty (60) consecutive days, in places where notices to employeesare customarily posted.(c)Notify the Regional Director in writing, within ten (10) daysfrom the date of this Decision and Order, what steps the Respondentshave taken to comply herewith.3In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL No. 980, INTERNATIONAL HODCARRIERS',BUILDING & COMMON LABORERS' UNION OF AMERICA,AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT engage in, or induce or encourage the employeesofMuirhead Construction Company, Dickson & Christofer, AirConditioning Corporation, Starr Electric Co., Reed-Hayden, Inc.,E. L. Thomas, Adam Construction Company, or of any otheremployer, to engage in, a strike or concerted refusal in the courseof their employment to perform services, where an object thereofis to force or require any employer or other person to cease using, 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDselling, handling, transporting, or otherwise dealing in the prod-ducts of The Kroger Company, or to cease doing business withthat Company.LOCALNo. 980,INTERNATIONALHODCARRIERS,BUILDING & COMMON LABORERS' UNION OFAMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated----------------By-------------------------------------(ROBERT MYERS,Agent)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASE .Upon charges filed by The Kroger Company, herein referred to as Kroger or as theCompany, the General Counsel for the National Labor Relations Board, by theRegional Director for the Fifth Region (Baltimore, Maryland), on February 15, 1957,issued a complaint against the Respondents above named alleging that they had en-gaged in and were engaging in unfair labor practices affecting commerce within themeaning of Section 8 (b) (4) (A) and Section 2 (6) and (7) of the National LaborRelations Act, 61 Stat. 136, herein called the Act.Copies of the charges, complaint,and notices of hearing thereon were duly served upon the parties.The Respondentsfiled an answer, verified February 22, 1957, denying that they committed the allegedunfair labor practices.Pursuant to notice, a hearing was held in Roanoke, Virginia, on March 27 and 28,1957, before Herbert Silberman, the duly designated Trial Examiner.All partieswere represented at the hearing by counsel and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence pertinent tothe issues.The parties waived oral argument at the close of the hearing.A motionmade by the General Counsel, at the close of the hearing, to conform the pleadingsto the proof was granted.Decision, however, was reserved on the Respondents' mo-tion to dismiss the complaint.This motion is now disposed of in accordance withthe findings and conclusions made below. Pursuant to leave granted the parties at thehearing, briefs were filed with the Trial Examiner on behalf of the General Counsel,theCharging Party, and the Respondents, which have been given careful con-sideration.Upon the entire record in the case, and from my observation of the demeanor ofthe witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Kroger Company, an Ohio corporation with its principal place of business lo-cated in Cincinnati, Ohio, is engaged in the operation of a chain of retail food storesin 19 States. Its annual gross sales are in excess of $20,000,000. Involved in thisproceeding is Kroger's Roanoke, Virginia, division, which maintains and operates awarehouse, office, construction department, bakery, and garage in the Roanoke areaof Virginia and retail stores in Virginia, West Virginia, North Carolina, and Tennes-see.Foodstuffs and other products of a value in excess of $100,000 are shipped an-nually from the Company's Roanoke warehouse to points outside the Commonwealthof Virginia.Foodstuffs and other products of a value in excess of $1,000,000 shippedfrom points outside the Commonwealth of Virginia are received, annually, by theCompany at its Roanoke warehouse.The Respondents admit, and I find, thatThe Kroger Company is engaged in commerce within the meaning of the Act. LOCAL NO. 980II.THE RESPONDENTS473Local No. 980, International Hod Carriers', Building -& Common Laborers' Unionof America, AFL-CIO, is a labor organization within the meaning of Section 2 (5)of the Act.Robert Myers is, and has been at all times material hereto, the agent andsecretary-treasurer of Local 980 within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESThe activities complained of herein were prompted by the Respondents' objectionsto the employment of certain nonunion laborers on December 14 and 15, 1956, at abuilding project.During the times material hereto, Sears, Roebuck & Company wasdeveloping a parcel of land, known as "Searstown," fronting on Williamson Roadin Roanoke, Virginia, as the site of a large retail store and service station for its ownuse and a contiguous retail store for the use of The Kroger Company as its tenant.The construction work was being performed by Muirhead Construction Company,the prime contractor, and various subcontractors who had been engaged by Muirhead.Muirhead and the subcontractors working on the project employed members of thebuilding trades unions and observed the wage provisions and other employment con-ditions called for by their respective collective-bargaining contracts.Kroger had entered into an agreement with Sears for the rental of a retail storein "Searstown" for a term of 20 years, commencing upon the completion of the projecton or about February 28, 1957. Sears was responsible for the erection of the build-ing to be occupied by Kroger while the latter undertook to provide and install thestore fixtures.Accordingly, Kroger arranged to deliver to the job site on December14 and 15, 1956, four trailerloads of fixtures which were shipped in its own vehiclesfrom its central equipment depot in Cincinnati.Kroger through its construction su-perintendent, Frank M. Ling, hired Thomas H. McCraw to provide the necessarylaborers to carry the fixtures from the trailers into the still uncompleted store.Anissue in this case is whether McCraw and the laborers who worked under his directionwere employees of Kroger, as is the Respondents' contention, or whether McCrawwas an independent contractor as is alleged in the complaint.Fixtures from 2 of the 4 trailers were unloaded between 8:15 a. m. and 2 p. m.on December 14, 1956, with the assistance of McCraw and the laborers he broughtwith him.As each trailer was emptied, it was removed from the job site.Theother two trailers did not arrive until the next morning so that between 2 p. m. onDecember 14 and 8 a. m. on December 15, there were no Kroger trucks on theproject.'Knowledge of the arrival of McCraw and the laborers, who were not membersof any union, at the project became generally known to the union employees work-ing there.Several members of Local 980 telephoned Myers with complaints thatnonunion workers were unloading fixtures from Kroger trucks.2Myers thereuponordered a sign prepared which read, "Kroger unfair to Laborers Union No. 980."Myers took the sign with him to the project arriving about 12:15 p. m.After enter-ing upon the grounds and observing the unloading of a Kroger trailer, Myers madearrangements for a picket to patrol the project entrance closest to the Kroger storewith the sign he had prepared.3This entrance is about 200. feet from the storeand about 150 feet from where the Kroger trailers were parked.The GeneralCounsel contends that, in the circumstances, Myers should have sought permissionto place the picket closer to the Kroger trailer rather than at a common entranceused also by employees of the various contractors on the job.In consequence of the appearance of the picket, employees of all the contractors 4walked off the job and remained away from work for the balance of the day .5Ofthe 150 to 175 men on the job, the only ones who did not leave their jobs afterthe picketing commenced were those who were handling materials such as cementi In this regard I credit the testimony of Ling and Arthur Juergens despite the testimonyof Charlie E. Harris that he saw a Kroger trailer on the job site as late as 4 p. in., onDecember 14.2Approximately 50 members of Local 980 were working for contractors at the job site onDecember 14, 1956.3There are several entrances to the project.4 The contractors who had employees working on the project on December 14, 1956, are :Muirhead Construction Company, Dickson & Christofer, Air Conditioning Corporation,Starr Electric Co., Reed-Hayden, Inc., E. L. Thomas, and Adam Construction Company.G The next day, December 15, was a Saturday, which was not a working day for theseemployees.Work on the project returned to normal by the following Monday so that thepicketing affected work on the project for one-half day only. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich would have been ruined had the men left without completing their work.Myers testified that about 10 or 15 men working at the project spoke to him aboutthe picket and he may have told them that Kroger was employing nonunion working-men.He further testified that he told some plasterers, tenders, masons, and cementfinishers, who work with materials which set and harden, that "if they had anything,any masonry materials, or anything that would affect the contractor's affairs, togo back and finish it, I thought it was his duty to do so."However, to all otheremployees who approached him,. Myers pointing to the picket sign said, "That speaksfor itself, and you'll have to be your own judge, you'll have to make up your ownmind" and "let your conscience be your guide."Not long after the picket was stationed, Myers had a conversation with severalof Kroger's representatives.Myers was asked what was the trouble, why he hadstationed the picket.Myers indicated that Kroger was trying to defeat the unionprogram, or campaign, in Roanoke and made some mention of a possible contractbetween Local 980 and Kroger.None of Kroger's representatives told Myers thatthe laborers were not employed by Kroger but were employed by an independentcontractor.At the hearing, Myers explained that his purpose in picketing theproject was to organize the laborers who were unloading Kroger's trailers and ifKroger had agreed to raise their wages to the union scale, it would have facilitatedhis organizational work.He testified that he was prepared to remove the picketifKroger met union wage scales and union working conditions on the job.How-ever, inconsistent with this is other testimony by Myers that "it was my intentionto keep [the picket] there as long as Kroger was doing any business around thatplace, as far as doing it with nonunion laborers."The picket remained at the project entrance until 5 p. m. on December 14, althoughabout 2 p. m. the Kroger trailers and McCraw and his men left the site.The next day, Saturday, December 15, McCraw and his laborers unloaded twomore Kroger trailers, which were brought to the project that day.They workedfrom about 8 a. m. until about 11 a. m. when the last of the four trailers wasemptied.McCraw and his men then left and the final Kroger trailer was removedabout 1:30 p. in. From 10:30 a. m. until 4:30 p. m. the project was again picketedby Respondents in the same manner as on the previous day.There is no evidencethat this picketing caused any employees to refuse to do any work because Saturdaywas not a working day for the contractors on the project.The unloading of theKroger trailers having been completed on Saturday, December 15, McCraw andhismen did not return the following Monday and the Respondents did not engagein any further picketing of the project.The Respondents' withdrawal of the picketwas in accord with what Myers had told James S. Trogdon, Jr., Muirhead's super-intendent for the "Searstown" job.The latter testified that on December 14 hehad asked Myers how long the picketing would continue and Myers replied thatthe nonunion laborers would have to leave the project before the picket wouldbe removed.The IssuesThe position of the General Counsel in this case is that any dispute Local 980may have had was with McCraw, an independent contractor, that among theobjects of Local 980 and its agent, Myers, for picketing the "Searstown" projectwas to force or require the various subcontractors on the job to cease doingbusiness with Muirhead, to force or require Muirhead to cease doing business withSears, to force or require Sears to cease doing business with Kroger, and to forceor require Kroger to cease doing business with McCraw, and that the Respondentsinduced and encouraged employees of the contractors "and of other employers" 6to engage in strikes or concerted refusals in the course of their employment to per-form services.The unlawful inducement, it is contended, stems from Myers'remarks to employees, the location of the picket 150 to 200 feet from the sceneof the unloading, picketing at times when employees of the primary employer werenot on the job site, and the fact that the picket sign indicated a dispute with Krogerinstead of with McCraw.The Respondents contest McCraw's status as an inde-pendent contractor and argue that the laborers whose presence precipitated thepicketing were employees of Kroger and, further, that they were privileged underthe law to advertise their dispute with Kroger arising from the fact that Krogerwas undermining union wage standards and conditions of employment by usingnonunion laborers.It is Respondents' position that because the laborers involved6 There is no evidence that Sears had any employees on the job site on December 14 or 15,or that employees of any employers, other than the contractors named above, were affectedby the picketing. LOCAL NO. 980475in this case reported for work only at the "Searstown" project there was no otherplace where the Union could make its organizational appeal to them and the factthat employees of the various contractors on the project walked off the job wasmerely incidental to lawful primary picketing.McCraw's StatusThomas H. McCraw testified that he has been in the hauling business for '32years, has a contract carrier license, and has done work for Kroger at varioustimes during the past 20 years.However, he further testified that his only assetswere the "clothes I got on here" and a truck worth about $200.7McCraw cannotread or write.He has no office or business telephone.He is usually found in apublic area, which he referred to in his testimony as the "market," where laborerscongregate and hold themselves available for casual employment. In addition,messages may be left for him with a nearby locksmith.McCraw further testifiedthat he recruits his laborers from the "market"and has noregular employees.McCraw carries no workmen's compensation insurance, and makes no withholdingsfromwageshe pays laborers on account of income tax or social-security tax.McCraw explained he had been told he was not required to make any such with-holdings because he has no regular employees whom he pays more than $50 amonth.McCraw was engaged by Frank M. Ling, construction maintenance superintendentfor the Roanoke division of The Kroger Company, on December 12, to providethe laborers 8 to unload the trailers on December 14 and 15.According to McCraw,"I told [Ling] I would get him four men, get a dollar an hour for them.andtwo dollars for myself and the truck." 9 This was thesame ratewhich he had beenpaid by Kroger on previous jobs.Although Ling refused to admit on cross-exami-nationthat he knew that McCraw had no regular employees, Ling admitted that heknew that McCraw "works the casual laborers."On both December 14 and 15, McCraw brought the laborers to the job site inhis truck and took them back to the market when they had finished their work forthe day.McCraw paid themen atthe end of each day at the rate of $1 per hour.He was paid by Kroger, on December 17, a lump sum computed on the agreed-upon basis of $1 per hour for the laborers and $2 per hour for himself.Ling and Holsten, a carpenterleadman orforeman regularly employed byKroger, were present while all four trailers were being unloaded.Holsten's functionwas to inspect the fixtures, to inform Ling of any damage, and with the assistanceof the driver to dislodge the fixtures and carry them to the tailgate of the trailers.The laborers brought by McCraw then carried the fixturesintotheKroger storeand placed them "practicallyin one pile"where Ling had instructed McCraw theyshould be deposited.McCraw did not carry any of the equipment himself butconfined himself to directing the activities of the laborers.According to Ling, hisfunction at the project on December 14 and 15 was "as an overseer, to observe thehandling of the equipment, to check the amount of fixtures we had coming intothe store which we were charged with."Ling denied that either he or Holstensupervised the work of the laborers.However, he testified that both he and Holstenwould call McCraw's attention to anything that the laborers were doing wrong.An additional purpose that Ling and Holsten were serving was to see that McCrawand the laborers were paid only for the actual number of hours they worked.McCraw testified that he would not have handled the fixtures unless Ling orHolsten was present.There is no rigid rule for determining whether oneis anindependent contractoror an employee. Each case must be determined on its own facts by balancing the in-4 Paxton C. Judge, vice president of The Kroger Company, testified that McCraw alsoowns tools such as dollies, jacks, and lifts which are ordinarily used in the moving ofheavy equipment.McCraw made no reference to these tools in his testimony. If Judge'sinformation is accurate, it may be inferred that the value of these tools is negligible.8 Ling testified, "I told Mr. McCraw that he was to get the necessary laborers, and equip-ment, and to be at the Kroger site, 'Searstown,' Williamson Road, on December the 14th,at 8 a. in., to take equipment from the Kroger trailer into the store, and that there would beapproximately four trailers."There is no evidence that the laborers used any tools or equipment furnished by McCrawin connection with the unloading of the Kroger trailers on December 14 and 7.5, althoughLing also testified that "Mr. McCraw drove his truck up in front of the premises, and inthe truck he had some colored men, and some equipment used to unload the equipment."9McCraw brought 4 laborers with him on December 14 and 6 laborers on December 15. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDdicia pointing towards one against the attributes indicating the other relationship.While no single factor is conclusive "it has been generally recognized that an em-ployer-employee relationship exists where the person for whom the services areperformed reserves the right to control the manner and means by which the resultisaccomplished.Conversely, an employer-independent contractor relationshipexists where the control is merely limited to the results to be accomplished and doesnot apply to the method and manner of the services rendered." 10A more specificdelineation of the characteristics of each relationship is found in House Report No.245 on H. R. 3020, 80th Cong., 1st sess. (1947), where the distinction between theterms "employee" and "independent contractor" is explained in the following manner:"Employees" work for wages or salaries under direct supervision. "Independ-ent contractors" undertake to do a job for a price, decide how the work will bedone, usually hire others to do the work, and depend for their income notupon wages, but upon the difference between what they pay for goods, material,and labor and what they receive for the end result, that is, their profit.McCraw's remuneration for the services he performed for Kroger was computedon the basis of the number of hours he worked. It is argued that his earnings underhis agreement with Kroger were not necessarily limited to $2 per hour but couldhave been augmented by the difference between the amount Kroger gave him onaccount of the laborers' services and what he in turn paid the laborers.This argu-ment fails for two reasons.First, it is based upon a supposition which is contrary tothe facts.The facts in the matter are that McCraw gave each of the laborers $1for every hour they worked on the Kroger job and Kroger in turn reimbursed himfor this outlay.Second, the argument presupposes that Kroger was ignorant as towhat McCraw was going to pay the laborers at the time his services were engaged.There is no evidence in the record to support this supposition.Ling, who actedfor Kroger in its dealings with McCraw, did not testify he was unaware of what Mc-Craw had to pay the laborers.McCraw testified that "I told [Ling] I would gethim four men, get a dollar an hour for them." If any inference were to be drawnfrom this somewhat ambiguous language, it would be that McCraw undertook toemploy the laborers for the Kroger job at $1 per hour rather than that McCrawhad entered into a contract under which he had sole authority to fix the laborers'wages.1'McCraw maintained no place of business, had no significant capital investment,"and furnished no goods or material for the job.McCraw undertook no risk andconversely had no opportunity for gain apart from the compensation he receivedfrom Kroger for his services which was fixed at $2 per hour. Thus, he did notundertake the Kroger job "for a price" in the sense the expression is used in thecommittee report, nor depend upon "profit" for his income.Of significance also isthatMcCraw was engaged by Kroger on an hourly basis and Kroger had the rightto terminate McCraw's services at will.'-With regard to supervision, although McCraw directed the work of the laborers,he had no discretion to determine what shall be done or when and how it should bedone.Ling had instructed him when the trailers were to be unloaded and what hewas to do, namely, to carry the fixtures from the Kroger trailers and deposit themat a particular place in the store.The more delicate job of dislodging the fixturesfrom the vehicles was performed by Holston, a Kroger leadman. In addition,10SteinbergctCompany, 78NLRB 211, 221." Respondents' counsel argues that this testimony by McCraw alone is sufficient to disposeof the issue as to whether the laborers were working as employees of Kroger.BecauseMcCraw is an uneducated man I cannot ascribe as much meaning to the words he selectedto express his thoughts as I would to the language employed by a more literate witness.Although I allude to the above-quoted testimony by McCraw in disposing of any suppositionthat Ling did not know that McCraw paid the laborers he hired in the "market" at the rateof $1 per hour, I do not construe the quoted language to mean that McCraw was testifyingthat lie undertook to hire the laborers for The Kroger Company as its employees.13According 'to McCraw his only possession of value is a truck worth $200.Withrespect to the Kroger job McCraw used the truck only to provide transportation.Thereis no evidence lie used any tools or special equipment to do the work. It is not possiblefrom these facts to infer that any significant part of McCraw's earnings from the workhe did for Kroger is attributable to a return on his investment in his truck.""An important element bearing on the existence of the 'right to control' is the rightof the employer to hire and discharge the persons doing the work, and where thg em-ployer has the right to terminate the relationship at will it indicates an employer-employeerelationship."Citizen-slows Company, Inc.,97 NLRB 428, 432. LOCAL NO. 980477Holsten or Ling was present at all times while McCraw's men were handling thefixtures and it was their function to see that McCraw and the laborers were perform-ing the work satisfactorily.Thus, overall supervision of the transfer of the fixturesfrom the trailers into the store was being exercised by Holsten and Ling, not byMcCraw.Despite the fact that instructions from Holsten and Ling were trans-mitted to the laborers via McCraw, the right to control the manner and the meansby which they were performing their work was lodged with Holsten and Ling.Supporting this conclusion is McCraw's testimony that he would not have acceptedresponsibility for carrying the fixtures from the trailers into the store unless Holstenor Ling was present at all times.The factors just listed indicate that the relationship between Kroger and McCrawwas that of employer-employee.On the other hand, factors suggesting that McCrawwas acting as an independent contractor are that he does not work regularly forKroger but during a period of 32 years has been working on a similar intermittentbasis for many concerns in the Roanoke area,14 that he had sole discretion in theselection of the laborers to perform the unloading services for Kroger,15 and thathe paid the laborers their wages at the end of each day and was not reimbursedby Kroger until after the entire job was completed.Despite these latter factors,Ifind that the dominant aspect of the relationship between Kroger and McCrawwas that of employer-employee and that the laborers who were performing servicesfor Kroger on December 14 and 15, 1956, were employees of Kroger and not of anindependent contractor.Unlawful Aspects of Respondents' ConductHaving found that the laborers who unloaded Kroger's trailers on December 14and 15 were the Company's employees, it follows that Respondents' grievance withrespect to their employment was properly with Kroger.Respondents, therefore,were privileged not only to advertise their complaint against Kroger but also toaddress their appeal to the laborers at the "Searstown" project because these werethe only premises where they were engaged in work for Kroger.Had Krogeralone been engaged in business at this place Respondents' activities would not beconstrued to violate Section 8 (b) (4) (A) of the Act which outlaws secondaryboycotts.However, when the picketing complained of herein occurred, the prin-cipalwork being performed at "Searstown" was by contractors who were en-gaged in the construction of the shopping center for Sears, Roebuck & Companyand who were not involved in the dispute between the Respondents and Kroger.At the time, Kroger was engaged merely in the temporary task of bringing fixturesto its store site for later installation.Where, as in this case, both the primary(Kroger) and neutral (the contractors) employers are engaged in work at a com-mon site the problem is to distinguish between permissible primary union actionand proscribed secondary action. "Picketing at a common work situs, to be law-ful,must be strictly confined to the primary employer involved in the dispute.16If the record establishes that the picketing, viewed in the light of all the circum-stances, was not so limited, but was directed also to the neutrals at the job situs, itisproscribed by the Act."Brotherhood of Painters, Decorators & Paperhangersof America, Local Union No. 1730,109 NLRB 1163, 1167. The picket sign usedby the Respondents on the occasions in question was not objectionable. It un-ambiguously described Kroger as the employer with whom Local 980 had its dis-pute.But this does not necessarily resolve the issues in favor of the Respondents.The lawfulness of the picketing may be impeached by "conduct on the picket lineor elsewhere [which] indicates that the dispute extends beyond the primary em-ployer, and thereby directly seeks to enlist the active participation of employeesof neutral employers." 17Such interdicted conduct appears from statements Myers14 Intermittent employment by many employers also characterizes the laborers whomMcCraw hired for the Kroger job.15Very little attention was given to the selection of the laborers hired for the Krogerjob.McCraw testified he even did not know their names.11Local Union No. 55, etc. (Professional and Business Men's Life Insurance Company),108 NLRB 363 ;Chauffeurs, Teamsters, Warehouseinen, etc.(HoosierPetroleum Company),106 NLRB 629, enfd. 212 F. 2d 216 (C. A. 7).17General Teamsters, Chauffeurs and Helpers, Local Union No. 249, etc., (Crump, In-corporated),112 NLRB 311, 312. The validity of this quotation has not been disturbed bythe question as to whether other aspects of the case have been overruled. Compare:Retail Fruit & Vegetable Clerks' Union,Local1017, etc. (Crystal Palace Market),116NLRB 856, 859, 868, withRoanoke Building & Construction Trades Council, etc. (TheKroger Company),117 NLRB 977, footnote 2. 478DECISIONSOF NATIONALLABOR RELATIONS BOARDmade to employees of the contractors who spoke to him about the picketing andthe testimony of Trogdon.According to Myers, 10 or 15 employees questioned him about the picketing.He testified that he pointed to the picket sign and said to them "that the sign speaksfor itself," and that "you'll have to be your own judge, you'll have to make up yourown mind" and that they should "let your conscience be your guide."Any doubtthat these statements were artfully phrased requests to the employees to. honor thepicket sign by walking off the job is dispelled not only by the fact that the em-ployees did leave their work but also by comparing these statements with theinstructionsMyers gave other employees who he believed should remain on thejob despite the presence of the picket.To the latter, employees who were work-ingwithmasonry or other materials which would set and harden and who byleaving their jobs would have caused their employers special damages, Myerstestified he said, "Go back and finish it."He explained, "I thought it was hisduty to do so." I find, therefore, that Myers made direct appeals to employees.of neutral. employers to leave their jobs.18That Respondents by picketing the "Searstown" project intended to encouragethe union employees working for the contractors on the site to leave their jobsand thereby slow down, if not completely interrupt, the progress of the construc-tion is further evidenced by Trogdon's testimony.As superintendent for the primecontractor, Trogdon soon after the picketing commenced spoke with Myers.Ac-.cording to Trogdon, "What I was trying to find out from him was how long [thepicketing] was going to last, I wanted to get back to work."Myers' answer was thatthe nonunion laborers working for Kroger would have to leave the project.Wereitnot Respondents' design to induce the union employees to remain away fromtheir work until Respondents successfully resolved their dispute with Kroger, Myerswould have had some more acceptable solution.At the very least he could havevolunteered to inform the striking employees that the picket line was aimed onlyatKroger and that the Union had no dispute with their employers.19The General Counsel contends that there are factors other than those I havediscussed above which also tend to prove that the picketing was not intended tobe confined to an appeal to Kroger's employees.These are that Respondents didnot seek permission to station the picket closer to the Kroger store than at anentrance to the project which was also used by employees of neutral employers 20and that the picketing was continued during periods when no employees of Krogerwere on the job site.21Because I have reservations concerning the validity of thiscontention as applied to the facts herein and because these additional factors wouldmerely cumulate further evidence in support of the finding I have already madethat the picketing of the "Searstown" project was also directed to the employeesof the contractors on the job site, I shall make no determination with respect tothis contention.Because the picketing on December 14, 1956, was designed to, and did, induceemployees of neutral employers at the "Searstown" project to leave their jobs, andwas not intended to be confined to an appeal to Kroger's employees only, I findthat it was not "primary picketing." 22Respondents argue that, nevertheless, thereisno violation of Section 8 (b) (4) (A) of the Act because the necessary unlawfulobject is absent.Respondents' contention, as advanced in their brief, is: "ThereisInternational Brotherhood of Boilermakers, Iron Shipbuilders and Helpers of America,Subordinate Lodge No. 92, etc. (Richfield Oil Corporation),95 NLRB 1191;Glaziers'Union LocalNo.27 of the Brotherhood of Painters. Decorators and Paper Hangers ofAmerica (Joliet Contractors Association),99NLRB 1391, 1395, enfd. 202 F. 2d606 (C. A. 7).19 Sales Drivers, Helpers & Building Construction Drivers, Local Union859,etc. (Camp-bellCoalCompany),116 NLRB 1020, 1022.Compare :Brotherhood of Painters, DecoratorsofPaperhangers of America, Local Union No. 1730 (Paintingand DecoratingContractors ofAmerica, etc.),109 NLRB 1163, 1168.2D Compare :United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada (AFL), Local 106, etc. (Columbia-Southern Chemical Corporation),110 NLRB 206;Retail Fruit & Vegetable Clerks' Union,Local 1017, etc. (Crystal Palace Market),11.6 NLRB 856.n See : Sailors'Union of the Pacific, AFL (Moore Dry Dock Company),92 NLRB 547.22 Because Saturday, December 15, was not a workday for the contractors' employeesand they would not have reported to the project for work on that day regardless of thepresence or absence of a picket line, the picketing which took place on that day cannot beconstrued to have induced or encouraged employees of neutral employers engaged in workon thejob site to refuse to perform services. LOCAL NO. 980479was no evidence in this case of anything which would establish the second element,and that is,that an object of the work stoppage was to force or require any em-ployer to cease doing business with any other person.There wasjust no evidenceon that point.No demands were made uponanybody, in fact,there was no pointof making any demands,because as Trogdon testified,nobody there was doing anybusinesswithKroger,and had no way of influencing Kroger." It is further argued:"Itmust be clearly remembered that each and every one of the so-called commonsitus caseshave to do withsituationswhere pickets are directedagainst one em-ployer at a common job site, and in each such case the employer against whom thepickets are directed,isdoing businesswithanother company,or companies withwhom it shares the job site. It is only when this business relationship exists thatthe courts are presented with a problem as to when such picketing at a commonsitus is proper,and when it is not proper."This argument is based upon a mis-conception concerning the scopeof Section 8 (b) (4) (A) of the Act.It is nota necessary condition for establishing a violation of this Sectionof the Act thatthere be a business relationship betweenthe employer with whom the boycottingunion has its dispute and neutralemployers whose employees have been inducedor encouragedtowithholdtheir services.The Act condemns all "secondary boy-cotts"which injure the business of persons not involved in the basic dispute andthe Act isnot limited in its application to such actions which have anobject ofinterruptingthe flow ofbusinessbetween aneutraland the "primary" employer.UnitedMarine Division, Local333,InternationalLongshoremen's Association, etc.(New York Shipping Association),107 NLRB 686;InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Local 182, etc.(Jay-KIndependent Lumber Corp.),108 NLRB 1323, enfd. 219 F. 2d 394 (C. A. 2);Local 1976, UnitedBrotherhoodof Carpentersand Joinersof America,etc. (SandDoor and Plywood Co.,113 NLRB 1210, 1214, enfd. 241 F. 2d 147 (C. A. 9). Byinducing employees of the contractors working on the "Searstown"project to leavetheir jobs Respondents are deemed to have intended the natural consequences oftheir conductwhichin this case was to force or require the employers of theseemployees to cease doing businesswithother persons.Specifically,the subcon-tractorswere forced to stop workthey weredoing for the prime contractor, andMuirhead,the prime contractor,was forced to stop doingwork for Sears.23Thus,Respondents induced employees of neutral employers to engage in concerted re-fusals in the course of their employment to perform services in pursuance of anobject proscribed by the Act.Accordingly,Ifind that Respondentshave violatedSection8 (b) (4) (A)of theAct bypicketing the "Searstown"project on Decem-ber 14.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents,set forth in section III, above,occurring inconnection with the operations of The Kroger Company, described in section I,above, have a close, intimate,and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in activities which violate Section8 (b) (4) (A)of the Act, it will be recommended that they cease and desist there-from and take certain affirmative action designed to effectuate the policies of theAct.Respondents'unlawful conduct was prompted by the employment of non-union laborers by The Kroger Company and the intention of Respondents was toinduce the employees of all employers who were then working on the "Searstown"project to leave their jobs.Respondents'boycott was aimed at all such employersindiscriminately.The testimony of Myers shows that it was complaints from mem-bers of his union who objected to working on the same job site with nonunionlaborers that precipitated the picketing of the "Searstown"project on December14, 1956,so that it may be inferred and anticipated therefrom that unless restrainedRespondents might engage in similar conduct at other construction sites where The2-3It is true,as Respondents argue,that none of the contractors were doing business withKroger.It does not follow therefrom that Respondents'thrust against them was un-related to its, dispute with Kroger.Despite the absence of specific testimony in this re-gard,it is reasonable to infer from all the evidence in the case that the Respondents'ultimate object was to cause pressure to be applied upon Kroger to discontinbe employingnonunion laborers on the "Searstown"project. 480DECISIONS OF NATIONALLABOR RELATIONS BOARDKroger Company may use nonunion laborers.The preventive purposes of the Actwould be thwarted unless the order in this case is coextensive with the threat whichexists that Respondents may in the future engage in similar,unlawful conduct atthe "Searstown"or other building projects. In order, therefore,to prevent a re-currence of similar unfair labor practices,and thereby to minimize industrial strifewhich burdens and obstructs commerce, it will be recommended that the order in thiscase require the Respondents to cease and desist from the commission of unfairlabor practices of the kind found here not only against the contractors who hap-pened to be affected by the December 14 picketing but against all other employerswho might be engaged in work on any common job site where Kroger simultaneouslymay be using nonunion laborers.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By inducing and encouraging employees of Muirhead Construction Company,Dickson & Christofer, Air Conditioning Corporation, Starr Electric Co., Reed-Hayden, Inc., E. L. Thomas, and Adam Construction Company to engage in a strikeor a concerted refusal in the course of their employment to perform services withan object of forcing or requiring their respective employers to cease doing businesswith any other person, the Respondents have engaged in unfair labor practices withinthe meaning of Section8 (b) (4) (A) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]F. W. Woolworth CompanyandBakery and Confectionery Work-ers International Union of America,Local 119,AFL-CIO,.PetitionerF.W. Woolworth CompanyandDepartment and Specialty StoreEmployees Union,Local 1265,AFL-CIO,PetitionerF.W. Woolworth CompanyandLocal Joint Executive Board ofthe Hotel and Restaurant Employees and Bartenders'Inter-national Union,AFL-CIO,of Alameda County, on behalf of*Culinary Workers Alliance Local 31, and Cooks, Pastry Cooksand Assistants Local 228, Petitioner.Cases Nos. ?O-RC-3310,.f20-RC-3311, and 2O-RC-3343.November 12, 1957DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a hearing was held before L. D. Mathews,.Jr., hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Leedom and Mem-bers Murdock and Jenkins].Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act. .119 NLRB No. 56.